Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 13, 2017

The Court of Appeals hereby passes the following order:

A17A0473. BAKER v. THE STATE.

      Appellant Rashond Baker, appearing pro se, was required to have filed an
enumeration of errors and brief in this Court by October 24, 2016. OCGA § 5-6-40
and Court of Appeals Rule 23 (a). On November 2, 2016, this Court ordered Baker
to filed an enumerations of errors and a brief in this case no later than November 14,
2016. No such filing has been made as of February 6, 2017. Therefore, this appeal is
hereby DISMISSED. Rowland v. State, 264 Ga. 872 (452 SE2d 756) (1995); Whittle
v. State, 210 Ga. App. 841, 842 (437 SE2d 842) (1993).
      Mr. Baker, your appeal has been DISMISSED because you failed to file a brief
and enumeration of errors. If you have decided you do not want to appeal, you need
not do anything more. If, however, you do still want to appeal, you may have the
right to an OUT-OF-TIME APPEAL -- but YOU MUST TAKE ACTION to exercise
that right by moving for an out-of-time appeal in the trial court. If your motion for
an out-of-time appeal is granted, the trial court should appoint an attorney for you if
you want one and cannot pay for one. If your motion for an out-of-time appeal is
denied, you may appeal that denial to this Court within thirty (30) days of the trial
court’s decision.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 02/13/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.